Citation Nr: 1427592	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  12-27 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizoaffective disorder and depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 




INTRODUCTION

The Veteran served on active duty from November 1983 to November 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, denied service connection for PTSD.  Jurisdiction over the claims file is currently held by the RO in Jackson, Mississippi.

In April 2010, the Veteran filed a claim for service connection for the specific psychiatric disorder PTSD.  However, the record contains medical evidence of several other psychiatric diagnoses as well as recent statements from the Veteran claiming service connection is warranted for schizoaffective disorder and depression, to include as secondary to PTSD.  The issue on appeal was previously characterized by the RO as entitlement to service connection for PTSD without consideration of any other psychiatric disorders.  Although the Agency of Original Jurisdiction (AOJ) has not specifically adjudicated each of the Veteran's psychiatric diagnoses, the Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue in the instant appeal is properly understood as a claim for service connection for any diagnosis incorporating the Veteran's symptoms, to include PTSD.

In a related matter, the Veteran's claims file has been rebuilt and the record before the Board is not complete.  Specifically, service treatment and personnel records are not included in the claims file and copies of rating decisions dated prior to August 2010 are not available.  In a July 2013 rating decision, service connection for depression was denied as the record did not contain new and material evidence sufficient to reopen a previously denied claim.  However, as current record does not contain any documentation establishing the date and reason for the prior denial of a claim for service connection for depression, the claim will be evaluated as an original claim with consideration of the complete record.
The issue of entitlement to a psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

PTSD is due to an in-service stressor for which there is corroborative evidence.


CONCLUSION OF LAW

PTSD was incurred due to active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for PTSD as it was incurred due to a personal assault that occurred during active duty service.  In statements dated throughout the claims period, he reported that he was sexually assaulted by a group of soldiers one night in the summer of 1985 while stationed at Fort Polk, Louisiana.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f).

The medical evidence of record establishes that the Veteran has been diagnosed with PTSD by various VA health care providers.  The medical evidence also establishes a link between the Veteran's symptoms and his reported in-service stressor.  The Veteran was first diagnosed with PTSD in March 2010 at the Memphis VA Medical Center (VAMC) following a PTSD consultation.  The diagnosing therapist specifically found that the Veteran met the criteria for a finding of PTSD and endorsed the full range of symptoms secondary to military sexual trauma (MST).  A VA neuropsychiatrist also found in August 2011 that the Veteran's PTSD appeared to meet the diagnostic criteria for the diagnosis and was related to an in-service assault.  The Veteran has consistently undergone PTSD therapy at the VAMC since March 2010 and his clinical records note a relationship between the diagnosis and his reported MST.  Therefore, the issue in this case is whether the evidence supports a finding that the Veteran's claimed in-service stressor occurred.

The evidence does not establish, and the Veteran has not alleged, that he participated in combat with the enemy during military service.  If the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

As noted above, the Veteran's claims file has been rebuilt and copies of his service treatment and personnel records are not available.  However, the record contains some evidence of corroboration.  In November 2010 and February 2012 statements, the Veteran's cousin recollects that the Veteran manifested unusual behavior upon his return from active duty service in 1986, to include frequent crying spells.  The Veteran's cousin further noted that the Veteran confided in him about the in-service personal assault.  The lay statements from the Veteran's cousin substantiate his noncombat in-service stressor.  

The Board also finds that the history reported by the Veteran is credible.  Although an April 2012 VA examiner found that the Veteran did not meet the diagnostic criteria for PTSD and noted some discrepancies in the Veteran's history, the Veteran's VA neuropsychiatrist provided an explanation for any discrepancies in the Veteran's reports during a June 2012 VAMC appointment.  The neuropsychiatrist noted that individuals with psychotic disorders, such as the Veteran, often respond to questions differently than other people and their responses to various providers would vary depending on the specific words and questions posed during examinations.  The VA neuropsychiatrist also noted that the Veteran's reports describing his in-service trauma were consistent.  Furthermore, the Veteran has stated that he never reported his MST until his move to Memphis in February 2010 because he was ashamed, did not feel comfortable opening up about his experiences until he lived someplace nobody knew him, and he was participating in a stable psychiatric treatment environment.  

As all the elements for service connection are met, the claim for entitlement to service connection for PTSD is granted. 

As a final matter, the Board finds that VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement to service connection for PTSD is granted. 


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to claim for service connection for the Veteran's other diagnosed psychiatric disorders.  The record contains evidence that the Veteran's schizoaffective disorder may have pre-existed service, based on the Veteran's consistent reports of symptoms beginning during childhood, and evidence that depression may be secondary to now service-connected PTSD.  Although the Veteran was examined in April 2012, the medical opinion provided by the examiner is not adequate and does not address these aspects of the claim.  Additionally, the record documents that the Veteran is in receipt of benefits from the Social Security Administration (SSA) for PTSD, schizophrenia, and depression, and has undergone VA psychiatric treatment dating from at least 1994.  Records from the SSA and of  VA treatment dating prior to October 2002 should be obtained in accordance with VA's duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete records of treatment from VA facilities dated prior to October 2002, including the Hines and Milwaukee VAMCs, as well as any other facilities identified in the September 3, 2009 social work admission evaluation note from the Milwaukee VAMC.  Copies of all records received must be associated with the Veteran's paper or virtual claims file.  All efforts to procure the records must be documented in the claims file.

2.  Contact SSA and request all medical records associated with the grant of disability benefits.  Copies of all records received must be associated with the Veteran's paper or virtual claims file.  All efforts to procure the records must be documented in the claims file.

3.  Provide the Veteran a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disabilities other than PTSD, to include schizoaffective disorder and depression.  After review of the claims file, the examiner should determine:

a)  All currently diagnosed acquired psychiatric disorders endorsed by the Veteran;

a)  Whether the Veteran's diagnosed schizoaffective disorder or schizophrenia clearly and unmistakably (obvious and manifest) existed prior to service (with consideration of the Veteran's consistent statements dating the onset of hallucinations and other symptoms to childhood);

b)  And if so, whether it clearly and unmistakably (obvious and manifest) did not undergo an increase in severity during service beyond the natural progress of the disease.

c)  If the examiner determines that the Veteran's schizoaffective disorder and/or schizophrenia did not clearly and unmistakably exist prior to service or was not clearly and unmistakably not aggravated during service, the examiner should then opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disability is etiologically related to the Veteran's in-service personal assault or is otherwise related to active service.  

d)  With respect to all diagnosed psychiatric disorders other than PTSD, to include depression, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that they are caused or aggravated by the service-connected PTSD or etiologically related to the Veteran's verified in-service personal assault or is otherwise related to active service. 

The complete bases for all opinions expressed should also be provided.

4.  Readjudicate the claim on appeal.  If the benefit sought is not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


